DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 06, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites an injection port, however, claim 16 has been amended to recite a subcutaneous port, it is not clear if this is the same or an additional port.  Claim 41 further recites the port is implanted subcutaneously.  For purposes of the rejection it is taken to be the same port.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-23, 27-29, 35-38, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 6,471,689 B1) in view of Bou Aoun (WO 2015/086550).
With regard to claims 16, 17, and 41, Joseph et al. teach a method for delivering a therapeutic compound of interest to a patient, wherein a chamber comprising a closed shell made of the semi- permeable porous membrane has been implanted at a location of interest within the patient's body (Fig. 2 member 28, Col. 7 lines 36-57), wherein the chamber comprises at least one connector comprising a body attached to the shell (Fig. 2 outlet of 28, see Fig. 3 in the area of 27), wherein one end of a catheter is connected to said connector so as to be in communication with the inside of the chamber, and the other end of the catheter is connected to a source of delivery of the therapeutic compound of interest (Fig. 2 member 14 has one end connected to 28 the other end is connected to the source of deliver via the port/pump see Figs. 1 and 2 pump 52 or a port like 518 as shown in Fig. 12 may be used to connect to the delivery source), comprising the step of delivering the therapeutic compound of interest from the source of delivery to the chamber through the catheter, wherein the therapeutic compound of interest diffuses through the semi- permeable membrane to the patient's body at the location of interest (Col. 4 lines 5-14, Col. 11 lines 13-26, Col. 11 line 51-Col. 12 line 3, Col. 13 lines 15-27, Col. 14 lines 1-13), wherein the chamber is implanted between the rectus or Transversus abdominis muscles and the peritoneum (Col. 13 lines 2-5), wherein the abdominal muscles were dissected from the peritoneum in order to create a space in which the chamber is implanted (in order for the implant to be below the rectus muscle and above the peritoneum there would necessarily be dissection of the rectus muscle from the peritoneum), wherein the part of the chamberAttorney Docket No.:  comprising the connector was placed to be in contact with abdominal muscles (in the location below the rectus muscle and above the peritoneum the connector would be in contact with the various abdominal muscles directly and indirectly), and wherein the other end of the catheter was connected to a subcutaneous port (Fig. 12 catheter can be connected to a subcutaneous port 518), wherein the catheter was pulled to the subcutaneous port by catheter tunneling and wherein the catheter was connected to the connector at one end and to the source of delivery of the therapeutic compound of interest at the other end (Fig. 1 catheter is connected to the connector at one and the source of delivery at the other and would necessarily be tunneled through the body between the port and the connector).  Joseph et al. teach the implant is placed between the rectus muscle and the peritoneum but does not explicitly disclose the steps taken to reach this area.  However, Bou Aoun discloses that in order for an implant to be placed in an extraperitoneal location the skin, subcutaneous fat, and linea alba are incised until the peritoneum is exposed avoiding perforation of the peritoneum (Pg. 26 lines 14-17).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incise the skin, subcutaneous fat, and linea alba to reach the peritoneum in Joseph et al. so that the implant can be placed between the peritoneum and abdomen as Bou Aoun teach this is an effective means for accessing the peritoneum for delivery of an implant.  One of ordinary skill would understand that the peritoneum should not be perforated as nothing is implanted within the peritoneum itself.
With regard to claims 18, 19, and 27, see at least Col. 11 line 51-Col. 12 line 3, Col. 13 lines 15-27, the delivery, a pump is used to move fluid from a reservoir (vessel) through the port to the catheter.
With regard to claims 20, 21, and 35, see Col. 7 line 40-Col. 8 line 22.
With regard to claims 22 and 36, Joseph et al. teach multiple layers of biocompatible polymers may be used (Col. 8 lines 5-22) but does not explicitly disclose the polymers may be non-woven.  However, Bou Aoun teach using non-woven polymers layered with other polymers, specifically between two other layers, for a porous implant which is beneficial for optimizing the strength of the implant (Pg. 5 lines 1-35, Pg. 13 lines 22-23).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a non-woven polymer layered as recited in Joseph et al. as Bou Aoun teach this is beneficial for optimizing implant strength.
With regard to claims 23, see Col. 8 lines 23-62, various substances including heparin may be added to the membrane to optimize drug delivery.
With regard to claim 28, see at least Col. 6 lines 18-35, Col. 14 lines 2-3.
With regard to claim 29, see at least Col. 14 lines 1-13.
With regard to claims 37 and 38, see Col. 4 lines 45-46 and Col. 7 lines 3-6.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 6,471,689 B1) and Bou Aoun (WO 2015/086550) as applied to claim 23 above, and further in view of Applicant Admitted Prior Art (AAPA, see EP 658112).
 	With regard to claim 24, Joseph et al. teach a device substantially as claimed but do not disclose a covalently bonded molecule on the surface of the membrane.  However, AAPA discloses EP 658112 discloses a method known in the art for binding heparin via covalent bonds (Pg. 16 lines 17-34).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to bind the heparin in Joseph et al. using a covalent bond as AAPA teach such methods are known in art and would yield the same predictable result.

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 6,471,689 B1) and Bou Aoun (WO 2015/086550) as applied to claim 16 above, and further in view of Burnett et al. (US 2015/0011855 A1).
With regard to claims 25 and 26, Joseph et al. teach a device substantially as claimed and discloses delivering insulin (Col. 6 lines 18-35, Col. 14 lines 2-3) but do not disclose sensors.  However, Burnett et al. disclose using a glucose sensor which sends signals to an insulin pump so that insulin may be delivered in response to detected changes in glucose which allows for improved control and fewer complications ([0003], [0006], [0055], [0067]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the device of Joseph et al. in combination with glucose sensing as Burnett et al. teach this would improve control resulting in fewer complications.
Response to Amendment
The declaration under 37 CFR 1.132 filed May 6, 2022 is considered.  The amendments to the claims have necessitated a new rejection.  Bou Aoun and Piranda are no longer relied upon in the rejection to teach the limitations discussed in the declaration.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner notes that Applicant has incorporated limitations from previously rejected claim 31 into claim 16.  As noted on the interview summary the Examiner encouraged Applicant to present any arguments they may have to the reference used to reject the limitations of claim 31.  No arguments to claim 31 were presented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner notes previously cited Blomme et al. (US 2018/0154074) which discloses implantation between the abdomen and peritoneum and Mcevaddy et al. (WO 2018/064402 A1) which also discloses an implant 44 between the abdomen and peritoneum Fig. 2, 44 is between 42 and 40).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783